Citation Nr: 0618758	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
degenerative arthritis of the left knee.

2.  Entitlement to an evaluation greater than 30 percent for 
residuals of a left knee injury with ACL tear and medial 
meniscus tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC (RO).  In that decision, the RO increased the 
assigned rating for residuals of injury to both knees, from 
zero to 10 percent, effective from January 2002.

The veteran perfected an appeal as to that decision with 
respect to the assigned rating.  During the appeal, in an 
April 2003 rating decision, the RO increased the overall 
rating for the residuals of injury to both knees by granting 
a separate 10 percent rating for each knee as follows.  The 
RO granted a 10 percent rating for injury of the left knee 
with degenerative changes; and a 10 percent rating for injury 
of the right knee with degenerative changes; both effective 
from January 2002.

Subsequently during the appeal, in a July 2003 decision the 
RO granted an additional separate rating for each knee in 
addition to the existing 10 percent rating assigned for each 
knee for degenerative arthritis.  The RO assigned a 30 
percent rating for injury of left knee with ACL tear and 
medial meniscle tear; and a 20 percent rating for injury of 
right knee with complete ACL tear, medial meniscle tear.  All 
ratings were assigned effective from January 2002.

In a January 2005 decision, the Board addressed issues of 
entitlement to an evaluation greater than: (1) 10 percent for 
degenerative arthritis of the right knee; (2) 10 percent for 
degenerative arthritis of the left knee; (3) 20 percent for 
residuals of a right knee injury; and (4) 30 percent for 
residuals of a left knee injury with ACL tear and medial 
meniscus tear.  The Board denied all four claims.

The veteran appealed the January 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2005, while this case was pending at the Court, 
the Court granted a Joint Motion by VA's Office of General 
Counsel and appellant's representative (parties) requesting 
that the Court vacate the Board's January 2005 decision as to 
the issues on appeal pertaining to the left leg only.  That 
month the Court issued an Order vacating the January 2005 
Board decision with respect to the rating claims pertaining 
to the left knee.     
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to an evaluation greater 
than 10 percent for degenerative arthritis of the left knee; 
and entitlement to an evaluation greater than 30 percent for 
residuals of a left knee injury with ACL tear and medial 
meniscus tear.  As noted above, those claims were denied 
previously in a January 2005 Board decision.  After the 
veteran appealed the Board's decision to the Court, the Court 
has remanded the matter back to the Board.  The Board here 
has determined that a remand to the RO is necessary for the 
following reasons. 

First, under 38 U.S.C.A. § 5103, VA must notify the claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C.           § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

In addition, during the course of this appeal, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, in an August 2003 letter notifying the 
veteran of what the evidence must show to support his claim, 
the notice was inadequate.  The appellant was not provided 
with notice of the type of evidence necessary to establish 
the degree of disability or the effective date for the issues 
on appeal.  As these questions are currently involved, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs the appellant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.

As a second reason for this remand, regarding the Court's 
Order to the Board, a review of the Joint Motion adopted by 
the Court in its Order shows that the parties agreed that a 
remand was required in order for the Board to correct cited 
deficiencies in the Board's January 2005 decision.  The 
parties agreed that the matter should be remanded because the 
Board's decision did not provide an adequate statement of 
reasons and bases for the Board's conclusion that the 
appellant was not entitled to a greater disability evaluation 
for his left knee disability.  

Particularly, the parties agreed that the Board failed to 
adequately address requirements pursuant to DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995) and 38 C.F.R. § 4.40 and 4.45.  
In this connection, the parties noted that those requirements 
included addressing whether a disability evaluation for the 
appellant's left knee was warranted on the basis of 
functional loss due to weakness, incoordination, or pain on 
movement.  The parties agreed that the Board did not meet 
those requirements in its January 2005 decision.  

They also agreed essentially, that on remand the Board must 
review the medical opinion of record to determine whether the 
opinion contains sufficient detail in order to evaluate the 
claim under the requirements of DeLuca; and if not, if 
clarification of the opinion is necessary, the Board must 
remand the matter to obtain a medical opinion regarding the 
appellant's left knee disorders.

Review of claims file shows that the RO has rated the injury 
of the left knee with ACL tear and medial meniscle tear at a 
30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, for other impairment of the knee.  The 30 percent 
rating requires symptoms of severe recurrent subluxation or 
lateral instability.  

The RO has rated the degenerative arthritis of the left knee 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, for arthritis due to trauma; which is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray evidence, is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the knee.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Otherwise, 
in the absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent rating; or if with such 
involvement of joints and with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  

Diagnostic criteria such as these include limitation of 
motion.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that for disabilities evaluated on the basis of 
limitation of motion, VA was required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2004), pertaining to functional 
impairment.  In Deluca, the Court instructed that in applying 
these regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry was not to be limited to muscles or nerves.  
These determinations were, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, or 
incoordination.

The veteran was most recently examined in March 2003 by VA 
for his left knee disability.  The report of that examination 
shows that the veteran reported complaints of pain associated 
with the left knee disability.  He complained of having daily 
pain in the knee and swelling once a month.  He stated that 
when he gets severe pain, he is unable to move or walk.  He 
reported having buckling and giving away of the knee, which 
causes him to fall about two or three times a month.  

The findings from the VA examination in March 2003, however, 
contained insufficient information to be considered 
responsive to the provisions of 38 C.F.R.§§ 4.40 and 4.45 as 
required by the decision of the United States Court of 
Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, to ensure that the duty to assist has been met, 
the Board finds that after obtaining any additional relevant 
records outstanding, it is necessary for VA to afford the 
veteran an examination for the purpose of determining the 
severity of the veteran's left knee disability addressed 
here.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  
Moreover, this examination would be instructive with regard 
to the appropriate disposition of the claim under appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and an effective date for the 
claims on appeal, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for his left knee 
disability since March 2003.  The RO 
should request copies of any outstanding 
private or VA medical records of treatment 
for those disabilities for that period 
from all sources identified.

3.  Thereafter, the RO should schedule the 
veteran for VA examination by an 
orthopedic specialist to determine the 
severity of the left knee disability.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examination should include range of 
motion testing pertinent to the left knee 
disability, and all ranges of motion 
should be reported in degrees.  Symptoms 
such as pain, stiffness, or aching in the 
area of the part affected should be noted, 
as well as other pertinent findings.  
The presence of objective evidence of 
pain, excess fatigability, incoordination, 
and weakness associated with the left knee 
disability should be noted, as should any 
additional disability due to these 
factors.

The examiner is asked to render opinions 
regarding the left knee, as to whether 
there is:

(a)  residual weakness, pain or limitation 
of motion, and if so, opine as to the 
extent of severity of the residual 
weakness, pain or limitation of motion;

(b)  ankylosis of the affected joint, and 
if so, describe the nature of the 
ankylosis in terms of angle in degrees at 
which the left knee joint is ankylosed; 

(c)  whether pain could significantly 
limit functional ability during flare-ups 
or when the left knee is used repeatedly 
over time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

4.  The RO must ensure that all 
instructions ordered here are undertaken.  
If not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Additionally, the RO should conduct any 
additional development deemed appropriate 
by the RO.

5.  The RO should then readjudicate the 
issues on appeal: (1) entitlement to an 
evaluation greater than 10 percent for 
degenerative arthritis of the left knee; 
and (2) entitlement to an evaluation 
greater than 30 percent for residuals of a 
left knee injury with ACL tear and medial 
meniscus tear.  If a benefit sought on 
appeal remain denied, the appellant and 
his representative should be issued a 
supplemental statement of the case (SSOC).  
The veteran should be given the 
opportunity to respond to the SSOC.

6.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


